                                          AFFIDAVIT
                Case 1:20-cv-05821-BMC Document  8 OFFiled
                                                      SERVICE
                                                           12/28/20 Page 1 of 1 PageID #: 176
UNITED STATES DISTRICT COURT FOR THE
    EASTERN DISTRICT OF NEW YORK
                                                                                                      INDEX #:
GOVERNMENT EMPLOYEES INSURANCE COMPANY, ET AL.,
                                                                                                      1   .20-CV-05821-BMC
                                                                                                      DATE F!LED:
                                                                              Plaintiff(s)
                                                                                                      12t42t2020
                                                                              Petittioner(s)
                    - against -
NYRX PHARMACY, INC. ETAL.,

                                                                              Defendant(s)
                                                                                                      ATTORNEY FILE#:
                                                                              Respondent(s)
                                                                                                      5100-3065
STATE OF NEW YORK. COUNTY OF NASSAU:           SS:


TONY CONIGLIARO, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK

That on 1211512020, 1 0:20AM at 64-19 1 84TH STREET, FRESH MEADOWS, NY 11365, deponent served a SUMMONS lN A CIVIL ACTION &
COMPLAINT WITH EXHIBITS 1-3 AND CIVIL COVER SHEET on YURIYAVULOV, a defendant in the above actiON.

By delivering a true copy thereof to and leaving with DANIELLE AVULOV/DAUGHTER, a person of suitable age and discretion at the above
address, the said premises being the defendant's dwelling place/usual place of abode within the State of NEW YORK.

Deponent completed service by depositing a copy of the above described papers in a post paid, properly addressed envelope in an official
depository under the exclusive care and custody of the United States Post Office in the State of NEW YORK, on 1211912020 addressed to
defendant YURIYAVULOV at 64-19 184TH STREET, FRESH MEADOWS, NY 11365 with the envelope bearing the legend PERSONALAND
CONFIDENTIAL and did not indicate on the outside thereof that the communication was from an attorney or concerned an action against the
defendant, YU RIY AVU LOV.




DEPONENT DESCRIBES THE INDIVIDUAL SERVEDAS FOLLOWS:
Sex F Approximate age24 Approximate height 5'06" Approximate weight           135     Color of skin   WHITE Color      of hair   BROWN Other
GLASSES & NY LICENSE PLATE #: JGY9779

DANIELLE AVULOV told the deponent that YURIY AVULOV was not presently in the military service of the United States Government or on
active duty in the military service in the State of NEW YORK or a dependent of anybody in the military.




RIVKIN RADLER LLP                                                                                     Sworn to before me on 1212412020
                                                                                                      MAUREEN MCCAFFREY NO.O1 MC5O1 8583
                                                                                                      NOTARY PUBLIC, STATE OF NEW YORK
926 RXR PLAZA                                                                                         QUALIFIED IN SUFFOLK COUNTY
                                                                                                      COMMISSION EXPIRES OCTOBER 4, 2021
UNIONDALE, NY 11556-0926
(516)357-3000
